DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/26/2018 has been entered. Claims 1-7 and 14-22 are pending.
Allowable Subject Matter
Claims 1-7 and 14-22 are allowed.
The Patent Trial and Appeal Board reversed all rejections against independent claim(s) 1, 14, and 21. The application will be allowed with claim(s) 1-7 and 14-22. 
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20160026242 teaches an HMD device operating in a real world physical environment configured with a sensor package that enables determination of an intersection of a device user's projected gaze with a location in a virtual reality environment so that virtual objects can be placed into the environment with high precision. Surface reconstruction of the physical environment can be applied using data from the sensor package to determine the user's view position in the virtual world. A gaze ray originating from the view position is projected outward and a cursor or similar indicator is rendered on the HMD display at the ray's closest intersection with the virtual world such as a virtual object, floor/ground. In response to user input, a virtual object is placed at the point of intersection between the projected gaze ray and the virtual reality environment. 20160035208 teaches provide an electronic device which controls 
Prior arts fail to disclose or suggest outputting fields of view of a virtual reality system according to postures of a user of the virtual reality system whereby determining whether the posture of the user is acceptable; in response to determining that the posture of the user is acceptable, displaying content to the user according to the head-tracked field of view; and in response to determining that the posture of the user is unacceptable: determining an altered field of view that deviates from the head-tracked field of view according to the posture of the user, and displaying content to the user according to the altered field of view.
Claim 1, prior arts fail to disclose or suggest a method for outputting fields of view of a virtual reality system according to postures of a user of the virtual reality system, the method comprising: outputting a field of view to a display of the 
Claim 14, prior arts fail to disclose or suggest an apparatus for outputting fields of view of a virtual reality system according to postures of a user of the virtual reality system, the apparatus comprising: a computing device that includes a memory and a processor that is configured to execute instructions stored in the memory to: transmit data indicative of a first field of view that corresponds to a tracked motion of a head of the user, receive data indicative of a posture of the user from a sensor of the virtual reality system, and transmit data indicative of a second field of view in response to the data indicative of the posture of the user, wherein the second field of view differs from the first field of view based on a difference between the posture of the user and an acceptable posture.
Claim 21, prior arts fail to disclose or suggest a content display method for a head-mounted display, comprising: tracking a location and an attitude for a head of a user; determining a head-tracked field of view relative to a scene, wherein the head-tracked field of view corresponds to the location and the attitude for the head of the user; detecting a posture of the user; determining whether the posture of the user is acceptable; in response to determining that the posture of the user is acceptable, displaying content to the user according to the head-tracked field of view; and in response to determining that the posture of the user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/27/2021